                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 01/13/20
JAMES E. JOHNSON
Corporation Counsel
                                             THE CITY OF NEW YORK                                     ELISSA P. FUDIM
                                                                                                           Senior Counsel
                                            LAW DEPARTMENT                                          Phone: (212) 356-2335
                                                                                                      Fax: (212) 356-3509
                                           100 CHURCH STREET, Rm. 3-203b                             Efudim@law.nyc.gov
                                                NEW YORK, NY 10007



                                                                                    January 10, 2020

        BY ECF
        Honorable Gregory H. Woods
        United States District Judge
        United States District Court                    MEMORANDUM ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:   Tarell McIlwain v. Jeremy Ramos and Shelby Jones, 16-cv-3133 (GHW)

        Your Honor:

               I write jointly with plaintiff’s counsel, Michael Lumer, to advise the Court that the parties
        have reached a global settlement of this matter, inclusive of fees and costs. This global
        settlement will allow the parties to avoid post-trial motions, appeal, and motion practice with
        respect to attorneys’ fees and costs. The parties anticipate filing a stipulation of settlement and
        notice of dismissal in the next two weeks. Accordingly, we ask the Court to forego entry of
        judgment.


                                                                     Respectfully submitted,

                                                                     Elissa P. Fudim
                                                                     Elissa Fudim
                                                                     Senior Counsel

        Cc: Michael Lumer



Application granted. The Court will defer entry of judgment until February 3, 2020 and expects that the parties
will file a stipulation of dismissal under Fed. R. Civ. P. 41(a)(1)(A)(ii) by no later than January 27, 2020.
SO ORDERED.
                                                               _____________________________________
Dated: January 13, 2020                                               GREGORY H. WOODS
New York, New York                                                   United States District Judge
